Case 0:18-cv-61984-FAM Document 55 Entered on FLSD Docket 02/14/2019 Page 1 of 7



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                         CASE NO.: 0:18-61984-CIV-MORENO/SELTZER


  POLLY BASSETT,

          Plaintiff,

  v.

  WAL-MART STORES EAST, LP

        Defendant.
  _____________________________________/

                    WAL-MART STORES EAST, L.P.,’S
       MOTION TO MODIFY SCHEDULING ORDER AS TO DEADLINE FOR
                         EXPERT DISCOVERY

          Defendant, Wal-Mart Stores East, L.P., (“Walmart”), by and through its

  undersigned counsel, pursuant to Federal Rule of Civil Procedure 16(b) and the

  applicable rules of civil procedure, hereby files its Motion to Modify Scheduling

  Order as to Deadline for Expert Discovery solely, and in support thereof states as

  follows:

          1.       This is a personal injury action wherein, Polly Bassett, (“Plaintiff”),

  filed a Complaint against Walmart alleging she slipped and fell at a Wal-Mart store

  located in Coral Springs, Florida. See Pl.’s Amended Complaint, ECF No. 3, ¶6-8.

          2.       Plaintiff is seeking damages for bodily injuries and resulting pain and

  suffering, disability, mental anguish, disfigurement, humiliation, loss of capacity for

  the enjoyment of life and life’s pleasures, lost wages, expense of hospitalization,

  medical and nursing care and treatment. Id. at ¶27.




   150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131 · TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:18-cv-61984-FAM Document 55 Entered on FLSD Docket 02/14/2019 Page 2 of 7
                                                 CASE NO.: 0:18-61984-CIV-MORENO/SELTZER


          3.       Pursuant to this Court’s Scheduling Order entered into on September

  27, 2018, the deadline to complete all discovery, including expert discovery, is

  February 14, 2019. (ECF No. 7).

          4.       The Court’s Scheduling Order does not set forth a deadline for expert

  witness disclosures.           Because there is no deadline for expert disclosures in the

  Court’s Scheduling Order, Federal Rule of Civil Procedure 26 applies as to the

  timing for disclosures.

          5.       Under Rule 26’s duty to disclose, expert disclosures are to be made as

  follows:

          (D) Time to Disclose Expert Testimony. A party must make these disclosures
          at the times and in the sequence that the court orders. Absent a stipulation
          or a court order, the disclosures must be made:

                   (i)      at least 90 days before the date set for trial or for the case to be
                            ready for trial; or

                   (ii)     if the evidence is intended solely to contradict or rebut evidence
                            on the same subject matter identified by another party under
                            Rule 26(a)(2)(B) or (C), within 30 days after the other party's
                            disclosure.

          6.       Trial in this matter is set for the two week period commencing June

  10, 2019. (ECF No. 7).

          7.       As such, expert disclosures are due in this case on March 12, 2019,

  which is after the expert discovery deadline.

          8.       Accordingly, the undersigned respectfully requests this Honorable

  Court enter an Order modifying this Court’s Scheduling Order to extend the

  deadline solely for expert discovery to April 11, 2019, which would allow the parties


                                                           2

   150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131 · TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:18-cv-61984-FAM Document 55 Entered on FLSD Docket 02/14/2019 Page 3 of 7
                                                 CASE NO.: 0:18-61984-CIV-MORENO/SELTZER


  30 days to conduct any expert discovery and potentially depose any experts that

  may be disclosed in compliance with Rule 26 on March 12, 2019.

          9.       Neither bad faith nor prejudice exists here as the Walmart has acted

  with urgency and diligence in filing in the instant Motion prior to the expiration of

  the discovery deadline, prior to the deadline for expert witness disclosures, and

  prior to the deadline for filing pretrial motions including motions in limine and

  Daubert motions.

          10.      Additionally, the relief sought will not disturb any of the other

  deadlines contained in this Court’s Scheduling Order.

          11.      Federal Rule of Civil Procedure 16(b)(4) allows a scheduling order to be

  modified for good cause with the judge’s consent. Here, good cause exists to modify

  the Court’s Scheduling Order to allow the parties opportunity to conduct expert

  discovery and/or expert depositions following the expert witness disclosure deadline

  of March 12, 2019.             This will permit the parties to obtain the essential and

  necessary testimony and/or documents needed to adequately evaluate the potential

  for, and if viable prepare, any Daubert motions or Motions in Limine in this case by

  the deadline for such motions of April 10, 2019. See ECF No. 7. Permitting the

  modification would provide for greater judicial economy by allowing the parties to

  adequately address and potentially resolve any issues relating to experts prior to

  trial in this matter.          See State Farm Mut. Auto. Ins. Co. v. Romano, 2013 WL

  12061865, at *1 (S.D. Fla. 2013) (discussing that “[t]he purpose of an in limine

  motion is to aid the trial process by enabling the court to rule in advance of trial on


                                                           3

   150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131 · TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:18-cv-61984-FAM Document 55 Entered on FLSD Docket 02/14/2019 Page 4 of 7
                                                 CASE NO.: 0:18-61984-CIV-MORENO/SELTZER


  the relevance of certain forecasted evidence, as to issues that are definitely set for

  trial, without lengthy argument at, or interruption of, the trial.”); U.S. v. Cook, 608

  F .2d 1175, 1186 (9th Cir. 1979), overruled on other grounds as recognized in U.S. v,

  Bagley, 765 F.2d 836, 849 (9th Cir. 1985)(Federal Courts have recognized the use of

  motions in limine as “[t]hey save jury time, and avoid the waste that sometimes

  results from haste when side-bar matters have to be urged in the course of the

  trial.”).

                                             MEMORANDUM OF LAW

          Federal Rule of Civil Procedure 16(b) governs the issuance of scheduling

  orders. A scheduling order “may be modified only for good cause and with the

  judge’s consent.” Fed. R. Civ. P. 16(b)(4). To establish good cause a party must show

  “the schedule cannot be met despite the diligence of the party seeking the extension.

  Sosa v. Airprint Sys., Inc. 133 F.3d 1417, 1419 (11th Cir. 1998); Payne v. C.R. Bard,

  Inc., 606 Fed. Appx. 940 (11th Cir. 2015); Donahay v. Palm Beach Tours & Transp.,

  Inc., 243 F.R.D. 697, 699 (S.D. Fla. 2007) (stating a scheduling order may be

  modified only upon a showing of good cause).

          The good cause standard required to modify a scheduling order precludes

  modification unless the schedule “cannot be met despite the diligence of the party

  seeking the extension.” Sosa, 133 F. 3d at 1419 (citing Fed. R. Civ. P. 16 advisory

  committee’s notes); see also Johnson v. Mammoth Recreations, Inc., 975 F.2d 604,

  609 (9th Cir.1992) (“If [a] party was not diligent, the [good cause] inquiry should

  end.”). In short, diligence is the key to satisfying the good cause requirement. See


                                                           4

   150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131 · TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:18-cv-61984-FAM Document 55 Entered on FLSD Docket 02/14/2019 Page 5 of 7
                                                 CASE NO.: 0:18-61984-CIV-MORENO/SELTZER


  Sosa, 133 F.3d at 1419; see also Esys Latin Am., Inc. v. Intel Corp., 290 F.R.D. 563,

  564 (S.D. Fla. 2013) (discussing the scheduling order set by the court will control

  the course of the action unless the schedule is later modified by court order upon a

  showing of good cause); Lord v. Fairway Elec., Corp., 223 F. Supp. 2d 1270, 1277

  (M.D. Fla. 2002) (same).

          Walmart has at all times exercised diligence in seeking the requested relief

  prior to the deadline of March 12, 2019, for expert witness disclosures, and prior to

  the deadline of April 10, 2019 for Daubert motions and motions in limine. Good

  cause exists to modify the Court’s Scheduling Order as Walmart will be unable to

  meaningfully conduct expert discovery and/or depositions until after the March 12,

  2019, deadline for expert witness disclosures—at which point the expert discovery

  deadline under the current scheduling order would have already passed.

          Neither bad faith nor prejudice exists here as the extension of expert

  discovery will allow both parties an equal opportunity to evaluate expert reports

  and seek expert testimony, if needed, before trial. Walmart has exhibited diligence

  in discussing the matter with opposing counsel and filing in the instant Motion

  prior to the expiration of the deadlines for expert witness disclosures as well as

  Daubert motions and motions in limine.

          Additionally, the relief sought will not disturb any of the other deadlines

  contained in this Court’s Scheduling Order. Walmart makes this request in good

  faith with no intention of delaying the proceedings in this matter. But rather in

  pursuit of obtaining sufficient time to adequately prepare any potential Daubert


                                                           5

   150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131 · TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:18-cv-61984-FAM Document 55 Entered on FLSD Docket 02/14/2019 Page 6 of 7
                                                 CASE NO.: 0:18-61984-CIV-MORENO/SELTZER


  motion or Motions in Limine after review of expert witness disclosures and any

  deposition it may deem necessary following same, which will aid in preventing

  lengthy argument at trial and/or the introduction at trial of potentially damaging

  evidence affecting the fairness of the proceedings.                      See Stewart v. Hooters of Am.,

  Inc., 2007 WL 1752843, at *1 (M.D. Fla. 2007)(The purpose of a motion in limine is

  to give the trial judge notice of the movant’s position so as to avoid the introduction

  of damaging evidence which may irretrievably affect the fairness of the trial.).

                                       Local Rule 7.1.(a)(3) Compliance

      Pursuant to Local Rule 7.1(a)(3), I hereby certify that counsel for the movant has

  conferred with Plaintiff’s counsel, Matthew Tucker., who has advised he will not

  agree to any extensions in this case.

      WHEREFORE, Defendant, Wal-Mart Stores East, L.P., moves the Court for the

  entry of an Order granting the instant Motion to Modify Scheduling Order and

  execute the attached Proposed Scheduling Order attached setting the deadline for

  expert discovery to April 11, 2019, and any other relief this Court deems just and

  proper.

  Dated: February 14, 2019




                     [Signature and Certificate of Service on Following Page]




                                                           6

   150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131 · TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:18-cv-61984-FAM Document 55 Entered on FLSD Docket 02/14/2019 Page 7 of 7
                                                 CASE NO.: 0:18-61984-CIV-MORENO/SELTZER




                                                       Respectfully submitted,

                                                       /s/ Annalisa Gutierrez
                                                       Jerry D. Hamilton
                                                       Florida Bar No. 970700
                                                       jhamilton@hamiltonmillerlaw.com
                                                       Annalisa Gutierrez
                                                       Florida Bar No. 97940
                                                       agutierrez@hamiltonmillerlaw.com
                                                       Gilda M. Chavez
                                                       Florida Bar No. 973173
                                                       gchavez@hamiltonmillerlaw.com
                                                       HAMILTON, MILLER & BIRTHISEL, LLP
                                                       150 Southeast Second Avenue, Suite 1200
                                                       Miami, Florida 33131-2332
                                                       Telephone:     (305) 379-3686
                                                       Facsimile:     (305) 379-3690
                                                       Attorneys for Wal-Mart Stores East, LP


                                     CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on February 14, 2019, I electronically filed the
  foregoing document with the Clerk of the court using the E-Filing Portal. I also certify
  that the foregoing document is being served this day on all counsel of record or pro se
  parties identified on the attached Service List by electronic mail.


                                                       /s/ Annalisa Gutierrez
                                                       Annalisa Gutierrez


                                                SERVICE LIST

  Matthew Sean Tucker
  Tucker Law
  200 SE 6th Street
  Suite 405
  Fort Lauderdale, Florida 33301
  Matt@TuckerUp.com




                                                           7

   150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131 · TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
